Citation Nr: 0612299	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 17, 2000, 
for a grant of service connection for status post torn medial 
meniscus, I&D, with removal of hardware and post-traumatic 
osteoarthritis and degenerative joint disease, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1972 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Appeals Management 
Center (AMC) in Washington, DC.

It is observed that the veteran has moved from Arizona to 
Nebraska during the pendency of the appeal, as indicated in a 
May 2005 communication.

It is further noted that, during the pendency of the appeal, 
the veteran's name has been officially changed from [redacted]
[redacted], [redacted].  In the interest of clarity, 
it is noted that the veteran has undergone gender-changing 
procedures.  As a result, past medical records refer to the 
veteran as a male, and more recent records refer to the 
veteran as a female.  All of the records pertain to treatment 
received by the veteran.  

In her March 2002 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  Such 
request was subsequently withdrawn in an April 2006 
communication.

The Board notes that additional evidence was received by the 
Board in January 2006, following certification of the appeal 
to the Board, without prior RO consideration.  The record 
does not reflect waiver of RO consideration of the additional 
evidence by the veteran or his representative.  Nevertheless, 
as the additional evidence consists of clinical evidence 
dated subsequent to the effective date at issue, it is not 
germane to the issue on appeal.  As such, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for status post torn medial meniscus, I&D, with removal of 
hardware and post-traumatic osteoarthritis and degenerative 
joint disease, right knee, was previously denied in a July 
1972 rating decision, a May 1982 Board decision, May 1983 
rating decision, and December 1984 RO letter determination, 
all of which became final.

2.  The veteran's request to reopen a claim of entitlement to 
service connection for status post torn medial meniscus, I&D, 
with removal of hardware and post-traumatic osteoarthritis 
and degenerative joint disease, right knee, was received on 
July 17, 2000.

3.  No document prior to July 17, 2000, may be construed as 
an informal claim of entitlement to service connection for a 
right knee disability.


CONCLUSION OF LAW

The criteria for an effective date prior to July 17, 2000, 
for the award of service connection for status post torn 
medial meniscus, I&D, with removal of hardware and post-
traumatic osteoarthritis and degenerative joint disease, 
right knee, have not been met.  38 U.S.C.A.  § 5110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's claim for service connection for a right knee 
disability was  substantiated in the August 2004 rating 
decision on appeal, and therefore, VA no longer had any 
further duty to notify the veteran how to substantiate that 
claim.  Moreover, his filing a notice of disagreement as to 
the effective date for the award of service connection for 
the disability at issue did not trigger additional section 
5103(a) notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  The March 2005 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant criteria for consideration in establishing an 
earlier effective date claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of her appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

In an August 2004 rating decision, the veteran was awarded 
service connection for status post torn medial meniscus, I&D, 
with removal of hardware and post-traumatic osteoarthritis 
and degenerative joint disease, right knee, effective from 
July 17, 2000.  The veteran contends that she is entitled to 
an earlier effective date.  

In evaluating the veteran's claim of entitlement to an 
earlier effective date for a grant of service connection for 
a right knee disability, it is important to note that a claim 
for service connection for a right knee disability was 
initially raised in June 1972.  That claim was denied in a 
July 1972 rating action.  The veteran did not perfect an 
appeal with respect to that determination and it became 
final.  See 38 U.S.C.A. § 7104.  In December 1980, the 
veteran requested that the claim be reopened.  That request 
was denied by the RO in April 1981.  The veteran did appeal 
that decision and the matter ultimately came before the Board 
in May 1982.  At that time, service connection for residuals 
of a right knee injury was denied.  The veteran again sought 
to reopen her claim in January 1983.  The claim was denied in 
a May 1983 rating decision, which was not appealed.  A 
December 1984 RO letter determination found new and material 
evidence had not been received to reopen the claim for 
service connection for a right knee disability.  No appeal 
was taken from that determination, and it also became final.  

On July 17, 2000, the veteran again sought service connection 
for a right knee disability.  Based on the above history, the 
claim must be considered as a reopened claim.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be on 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. §§ 3.400, 3.400(b)(2).

In the present case, the veteran's request to reopen a claim 
of entitlement to service connection for a right knee 
disability, upon which the August 2004 award was predicated, 
was received by the RO on July 17, 2000.  This is the 
effective date presently in effect for the grant of service 
connection for status post torn medial meniscus, I&D, with 
removal of hardware and post-traumatic osteoarthritis and 
degenerative joint disease, right knee.  The Board has 
reviewed the record and concludes that this is the 
appropriate effective date, as will be explained below.

Again, the date of claim here is July 17, 2000.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the July 17, 2000, 
date selected by the RO was appropriate.  The reason for this 
is that, if the entitlement arose prior to July 17, 2000, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after July 17, 2000, would not entitle the veteran 
to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to July 17, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this vein, it is noted that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2005).  Moreover, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits.   However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2005).

In the present case, the claims file contains both VA and 
private treatment records.  However, none of these documents 
can serve as an informal claim in this case.  
Indeed, the provisions of 38 C.F.R. § 3.157 only apply once a 
formal claim for compensation or pension has been allowed or 
compensation disallowed because the disability is not 
compensable.  Here, the veteran's July 2000 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that her claim, be it formal or informal, 
of entitlement to service connection for a right knee 
disability was filed earlier than July 17, 2000.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

In conclusion, the July 17, 2000, award date for an award of 
service connection for status post torn medial meniscus, I&D, 
with removal of hardware and post-traumatic osteoarthritis 
and degenerative joint disease, right knee, is appropriate 
and there is no basis for an earlier effective date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to July 17, 2000, for 
an award of service connection for status post torn medial 
meniscus, I&D, with removal of hardware and post-traumatic 
osteoarthritis and degenerative joint disease, right knee, is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


